1           Edward J. Maney
            Chapter 13 Trustee
2           101 N. First Ave., Suite 1775
            Phoenix, Arizona 85003
3           Telephone (602) 277-3776
            ejm@maney13trustee.com
4
                                    IN THE UNITED STATES BANKRUPTCY COURT
5                                           FOR THE DISTRICT OF ARIZONA

6           In re:                                           )      CHAPTER 13 PROCEEDINGS
                                                             )
7                                                            )      CASE NO. # 2: 19-13839-MCW
                     KURT WAYNE NATION,                      )
8                    YOLANDA CHACON NATION,                  )      TRUSTEE'S EVALUATION AND
                                                             )      RECOMMENDATION(S) REPORT WITH
9                                                            )      NOTICE OF POTENTIAL DISMISSAL IF
                                                             )      CONDITIONS ARE NOT SATISFIED
10                                                           )      RE: CHAPTER 13 PLAN
                                            (Debtor(s)       )      docket #5       filed October 30, 2019
11

12                   Edward J. Maney, Trustee, has analyzed the Debtors’ Chapter 13 Plan and supporting

13          documents and submits the following evaluation and recommendation(s):
14
       General requirements:
15

16
            a.       Due to the possibility of errors on the claims docket, it is the attorney’s responsibility to review
17                   all proofs of claim filed with the Court and resolve any discrepancies between the claims and
                     the Plan prior to submitting any proposed Order Confirming Plan to the Trustee. Please
18                   submit a copy of the Court’s Claims Register with any submission of the Order Confirming.

19      b.           Requests by the Trustee for documents and information are not superseded by the filing of an
                     amended plan or motion for moratorium.
20
        c.           The Trustee will object to any reduction in the Plan duration or payout in a proposed Order
21                   Confirming Plan unless an amended or modified plan is filed and noticed out.

22      d.           The Debtors are required to provide directly to the Trustee, within 30 days after their filing,
                     copies of their federal and state income tax returns for every year during the duration of the
23                   Chapter 13 Plan. This requirement is to be included in any Order Confirming.
24      e.           The Trustee requires that any proposed Order Confirming Plan state: “The Plan and this
                     Order shall not constitute an informal proof of claim for any creditor.”
25
       f.            The Trustee requires that any proposed Order Confirming Plan state: “Debtor is instructed to
26                   remit all payments on or before the stated due date each month. Debtor is advised that when
                     payments are remitted late, additional interest may accrue on secured debts, which may result in
27
                     a funding shortfall at the end of the Plan term. Any funding shortfall must be cured before the
28                   Case can be discharged. This requirement is effective regardless of Plan payments
                     suspensions, waivers or moratoriums, and must be included in any Plan Confirmation Orders.”

     Case 2:19-bk-13839-MCW                 Doc 26       Filed 01/21/20    Entered 01/21/20 11:38:26         Desc
                                                           Page 1 of 4
1                                                                           Trustee’s Recommendation
                                                                            Case No.# 2: 19-13839-MCW
2                                                                           Page #2

3

4       g.   At the time of confirmation, the Trustee will require the Debtors to certify that they are current
             on all required tax filings and any domestic support orders.
5
        h.   At the time of confirmation, the debtor(s) are required to certify, via language in the Order
6            Confirming, that they are current on all payments that have come due on any Domestic Support
             Orders since the filing of their case and that they are current on all required tax return
7            filings [pursuant to 11 U.S.C. §1308].
8       i.   DEBTORS / DEBTORS’ COUNSEL REMINDER - A letter is to be submitted to the Trustee,
             accompanying any Order Confirming, addressing all issues as they are listed in the Trustee’s
9
             Recommendation. In addition, all documents (ex: tax returns, paystubs etc.) submitted to the
10           Trustee must be redacted – in compliance with Fed.R.Bankr.P.9037 -- by debtors and/or their
             counsel.
11

12

13     Specific Recommendations:

14

15     1.    The Trustee requires the debtors supply a copy of statements that reveals the balance on
             hand - in all three (3) of their financial/bank accounts - on the date of the filing of their case.
16
       2.    The proof of claim filed by the Internal Revenue Service (priority claim #6) differs by amount from
17           this creditor's treatment under the Plan. To resolve this discrepancy, the Trustee requires either;
             a) Debtor object to the Proof of Claim; b) the creditor sign-off on an Order Confirming; c) the
18
             Order Confirming be altered to pay the creditor pursuant to the Proof of Claim including payment
19           of the contract rate of interest; or d) Debtor file an Amended Plan to provide for the creditor's
             claim as shown by the Proof of Claim.
20
       3.    The Chapter 13 Plan states that Regional Acceptance (2019 Chevy Equinox – claim #1) will be
21           paid an amount greater than that listed on the proof of claim. The debtor may use the lesser
             claim amount in the Stipulated Order Confirming Plan.
22
       4.    Considering items #2 and #3 above, the Trustee's analysis reveals a $3,049 funding shortfall,
23           which must be cured before the Plan can be confirmed.

24     5.    The Trustee notes Debtor's payroll deduction for a retirement or 401k plan loan repayment of
             $82.33 per month. The Trustee requires documentation regarding the terms of the loan, current
25           loan balance and completion date. If installment payments cease prior to the end of the Chapter
             13 Plan, the Trustee requires Plan payments to increase accordingly.
26
       6.    The Trustee requires Debtor to provide documented justification of the following expenses not
27           supported by the Trustee's Guidelines: miscellaneous - $300 per month. Where the
             documentation fails to justify the scheduled expense, the Trustee will require an Amended
28           Schedule J. Any increase in disposable income must be turned over to the Plan.

     Case 2:19-bk-13839-MCW         Doc 26     Filed 01/21/20      Entered 01/21/20 11:38:26         Desc
                                                 Page 2 of 4
1                                                                        Trustee’s Recommendation
                                                                         Case No.# 2: 19-13839-MCW
2                                                                        Page #3

3

4

5      7.   Plan fails to provide a specific day of the month by which the first and subsequent payments are
            to be paid into the Plan. The Trustee has established a constructive payment due date of the
6           29th day of the month with the first interim payment to be paid on or before November 29, 2019.
7

8

9
                     In summary, the Plan can be confirmed subject to the condition(s) noted above,
10          adequate funding, and timely filed Stipulated Order Confirming, and Court approval. The
            Trustee requires that any Stipulated Order Confirming contain the “wet” signatures from
11          the debtors (where applicable), debtors counsel and objecting creditors if there are any.
             General unsecured creditors (including secured creditors with unsecured deficiency balances)
12          will be paid through the Trustee, subject to timely filed and allowed claims. Chapter 7
            reconciliation requirement must be met given debtors’ scheduled equity in non-exempt property
13          at petition date. You are hereby advised that the Trustee may lodge an Order of Dismissal
            should Debtor fail to resolve item(s) #1, #4, #5, #6 above and submit a Stipulated Order
14          Confirming to the Trustee for review and signature or request a hearing within 30 days
            from the date of the mailing of this Trustee's Recommendation.
15

16

17          Date See Electronic Signature Block

18
                                                                 EDWARD J. MANEY,
19                                                               CHAPTER 13 TRUSTEE

20

21

22

23
                                                                Edward Digitally         signed
                                                                                by Edward J.
24                                                              J. Maney, Maney, Esq.
                                                                                Date: 2020.01.21
25
                                                          By:   Esq.            10:06:32 -07'00'
                                                                _______________________________
26                                                               Edward J. Maney ABN 12256
                                                                 CHAPTER 13 TRUSTEE
27                                                               101 North First Ave., Suite 1775
                                                                 Phoenix, Arizona 85003
28                                                               (602) 277-3776
                                                                 ejm@maney13trustee.com

     Case 2:19-bk-13839-MCW       Doc 26     Filed 01/21/20     Entered 01/21/20 11:38:26         Desc
                                               Page 3 of 4
1                                                                           Trustee’s Recommendation
                                                                            Case No.# 2: 19-13839-MCW
2                                                                           Page #4

3

4           Copies of the forgoing
            mailed on [see electronic signature],
5           to the following:

6

7
            Kurt Nation
8           Yolanda Nation
            8550 W. McDowell Rd., Apt.#213
9           Phoenix, Arizona 85037
            Debtors
10

11
            Thomas A. McAvity, Esq.
12          4742 North 24th Street
            Suite #300
13          Phoenix, Arizona 85016
            Debtors’ counsel
14

15

16

17

                    Grace
                                         Digitally signed
18                                       by Grace Harley
                                         Date:
                    Harley
19
                                         2020.01.21
20                                       11:30:43 -07'00'
            By:
21                   Trustee’s Clerk

22

23

24

25

26

27

28


     Case 2:19-bk-13839-MCW           Doc 26        Filed 01/21/20   Entered 01/21/20 11:38:26   Desc
                                                      Page 4 of 4
